Citation Nr: 0526084	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  98-02 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1993, for a grant of a total disability rating based on 
individual unemployability (TDIU).

(The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD); entitlement to a temporary 
total disability rating for PTSD based on a period of 
hospitalization from November 22, 1993, to January 24, 1994, 
under the provisions of 38 C.F.R. § 4.29; entitlement to an 
increased evaluation for postoperative degenerative arthritis 
of the left knee, with limitation of motion and laxity, 
currently rated as 20 percent disabling; and entitlement to 
an increased rating for postoperative residuals of bilateral 
varicose veins, currently rated as 30 percent disabling, will 
be addressed in a separate decision under a separate docket 
number, in addition, a claim challenging the validity of a 
dept will be addressed in another separate decision, under a 
separate docket number.)  


REPRESENTATION

Appellant represented by:	Sheila Campbell, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in December 2004, the veteran testified 
at a video conference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.

The Board notes that the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
entitlement to a temporary total evaluation, and entitlement 
to increased ratings for a left knee disability and for 
bilateral varicose veins will be the subject of a separate 
Board decision, as will the issue of the validity of a debt 
established against the veteran. 

The Board further notes that the veteran filed a claim in 
June 2003 seeking waiver of the overpayment established 
against him.  This claim has not been addressed by the RO and 
is referred to the RO for appropriate development and 
adjudication.  In addition, at his hearing in December 2004, 
the veteran raised the issue of entitlement to an earlier 
effective date for the grant of service connection for a low 
back disability.  This claim is referred to the RO for 
appropriate adjudication and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal any notice from 
the RO to the veteran that complies with VCAA requirements 
with respect to the issues listed on the title page of this 
action.  Clearly, the veteran filed his original claim long 
before the VCAA was enacted.  The RO did send the veteran a 
letter in September 2001 that addressed some aspects of the 
VCAA, but this letter is inadequate notice.  The inclusion of 
the text of the regulation that implements the statute's 
notice requirements in the supplemental statement of the case 
is not sufficient to constitute the notice contemplated by 
38 U.S.C.A. § 5013(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The veteran met the schedular requirements for TDIU effective 
December 29, 1993, with disability ratings of 30 percent for 
bilateral varicose veins, 20 percent for a left knee 
disability, and 20 percent for a right knee disability, with 
a combined rating of 60 percent.  When applying the bilateral 
factor, and the combined ratings table, and treating the knee 
disabilities as a single disability, the RO found that the 
veteran met the schedular criteria for TDIU effective 
December 29, 1993.

Prior to December 29, 1993, the veteran has failed to meet 
the schedular criteria for a TDIU rating.  The regulations 
require that TDIU should be granted if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability it shall be ratable at 60 
percent or more, and that if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more with sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).  The veteran filed a claim for TDIU that 
was denied by the Board in a decision dated in September 
1986.  Thereafter, the veteran testified at an RO hearing on 
February 10, 1988, that he was totally disabled and 
unemployable because of his service-connected disabilities.  
This testimony constitutes an informal claim for TDIU.  While 
it is true that the veteran did not meet the schedular 
criteria for TDIU until December 29, 1993, the RO has not 
addressed whether or not the veteran might be entitled to an 
extraschedular rating, at any point between February 10, 
1988, the date of the veteran's claim during the RO hearing, 
and December 29, 1993 under 38 C.F.R. § 4.16(b) (2004).

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating set out in 
38 C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case the Board must refer 
the matter to VA's Compensation and Pension (C&P) Director 
for initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  Id.  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.

The veteran was last employed in 1980 and has been unable to 
obtain gainful employment since that time.  Of record are 
various physician's statements and opinions suggesting that 
the veteran is completed disabled, as well as records from 
the Social Security Administration.  The issue of an extra 
schedular rating for TDIU is hereby referred to the director 
of C&P for initial consideration.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO must ensure that all VCAA 
notice obligations with respect to the 
veteran's claim have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  This 
should specifically include notification 
to the veteran telling what is necessary 
for his claim for an earlier effective 
date for the grant of TDIU to be granted, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence.

2.  The RO should refer this case to the 
Director of C&P for a determination as 
to whether the veteran is entitled to a 
total rating for compensation based on 
individual unemployability in accordance 
with the provisions of 38 C.F.R. 
§ 4.16(b), at any point prior to 
December 29, 1993, based on an informal 
claim made at the personal hearing at 
the RO on February 10, 1988.

3.  Following the above, the RO should 
then readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


